Citation Nr: 0825779	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-00 117	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for sciatica 
of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had a period of active duty for training from 
June 1992 to November 1992, and had active duty service from 
January 1993 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) the 
which granted service connection for lumbosacral strain and 
for sciatica, left lower extremity, and assigned a 20 percent 
and 10 percent rating, respectively, with both effective from 
April 23, 2003.  By March 2006 rating decision, the RO 
granted a 40 percent rating for lumbosacral strain, effective 
from April 23, 2003.  Because the veteran indicated in her 
substantive appeal (on VA Form 9) that she believed "the 
rating for [her] lumbosacral strain should be increased to 30 
percent", the grant of a 40 percent rating is considered a 
full grant of the benefit sought in this appeal, and the 
claim for a higher rating for lumbosacral strain will 
therefore not be considered herein.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

FINDINGS OF FACT

The veteran's sciatica of the left lower extremity is 
manifested by complaints of radiating pain, however, 
objective examination has shown no reflex, sensory, or motor 
defects and there has been no showing of impairment amounting 
to moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sciatica of the left lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, the veteran is challenging the rating assigned 
following the grant of service connection by the RO.  In 
Dingess v. Nicholson, supra, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2003 and May 2006 that 
fully addressed the notice elements and were sent after the 
initial RO decision in this matter.  These letters informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in her 
possession to the RO.  Finally, the Board notes that in the 
May 2006 letter, the RO advised her of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, she has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
her VA and private treatment records, and she underwent VA 
examinations in 2003 and 2006.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II. Factual Background

In a September 2003, the veteran's private chiropractor 
indicated that she had chronic degenerative lumbar 
spondylosis with recurrent bilateral sciatica.  


On VA examination in October 2003, the veteran complained of 
occasional radicular symptoms going down into the left lower 
extremity.  Objective examination showed no tenderness over 
the spine and no paraspinal muscular spasms.  Motor and 
sensory examinations were normal.  The diagnoses included 
lumbosacral strain.  

VA treatment records show that in April 2004 the veteran 
complained of chronic back and knee pain, with pain radiating 
down the left lateral leg to the knee.  Objective examination 
showed full range of motion of the knee and that the muscles 
were symmetric in the bilateral lower extremities, without 
atrophy.  On examination, radiation of pain in the hip and 
lateral left leg was not reproduced.  In November 2004 she 
complained of worsening low back pain, with occasional 
radiation to the left knee "new over last year".  She 
reported no bowel or bladder problems, and had pain but no 
weakness.  An X-ray showed normal two-view examination of the 
lumbar spine, sacrum, and SI joints.  Neurological, sensory, 
and reflex examinations were normal.  

On VA examination in January 2006, the veteran complained of 
lumbosacral pain with left lower extremity sciatica.  She had 
weakness and trouble lifting.  She claimed the pain was 
constant, traveled down the left leg to the knee, and was 
burning, aching, and sharp.  Pain could be elicited by 
physical activity.  Examination revealed complaints of 
radiating pain on movement.  Muscle spasms were absent.  
Neurological examination of the lower extremities showed that 
motor function, sensory function, and reflexes were within 
normal limits.

III. Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the period in question is from April 
23, 2003, to the present.

The record reflects that the veteran has been awarded a 
separate 20 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8520, effective from April 23, 2003, for 
sciatica of the left lower extremity.  This is consistent 
with Notes contained under the new versions of the rating 
criteria that became effective in both September 2002 and 
September 2003, which provide that neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Under DC 8520, incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

The evidence of record during the time period in question, 
from April 2003 to the present, consists of VA treatment 
records and a VA examination.  While these VA records do 
appear to show that the veteran's service-connected sciatica 
of the left lower extremity had an onset in 2002 or 2003 and 
somewhat worsened during the time period in question, the 
criteria for a rating in excess of 10 percent were not met at 
any point in the time period in question.  The veteran's 
symptoms related to her service-connected sciatica of the 
left lower extremity are wholly sensory and at most mild, and 
are equivalent to mild incomplete paralysis.  On 
examinations, she has complained of constant low back pain 
with radiating pain to the left knee.  Most recently she 
claimed the pain was sharp and burning.  However, objective 
examinations have consistently shown no reflex, sensory, or 
motor defects, and there has been no showing of impairment 
amounting to moderate incomplete paralysis of the sciatic 
nerve.

In summary, the preponderance of the evidence reflects that 
the veteran's sciatica of the left lower extremity has been 
no more than 10 percent disabling since April 23, 2003.  
Fenderson, supra.  Consequently, the benefit-of-the-doubt 
rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A rating in excess of 10 percent for sciatica of the left 
lower extremity is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


